Citation Nr: 1510372	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for hypertension as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The claim for service connection for peripheral neuropathy was denied in a March 2000 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence added to the record since the March 2000 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  The Veteran's hypertension was not caused or aggravated by his service-connected Type II diabetes mellitus disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The duty to notify was satisfied in a May 2011 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

In May 2011, the Veteran was afforded a VA examination for his peripheral neuropathy claims.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the claim is not reopened, consideration of whether the May 2011 VA examination is adequate is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran was afforded a VA examination in May 2011 to assess the nature and etiology of his hypertension.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for peripheral neuropathy of the upper and lower extremities.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed his original claim seeking service connection for peripheral neuropathy on a presumptive basis as due to Agent Orange exposure.  He was denied in a March 2000 rating decision because while VA treatment records showed treatment for peripheral neuropathy, there was no evidence that the Veteran had acute and subacute peripheral neuropathy to meet the criteria under 38 C.F.R. § 3.309(e).  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the last final March 2000 rating decision included the Veteran's service treatment records and post-service medical records which reflect that the Veteran sought treatment for symptoms that included progressive numbness to the extremities.  See June 1997 VA treatment record.  An August 1998 treatment record, in particular, notes an assessment of "peripheral neuropathy." 

In a December 2003 rating decision that granted service connection for diabetes mellitus, the RO noted that there was no evidence of neuropathy.  

In April 2011, the Veteran sought to reopen his claim seeking service connection for peripheral neuropathy of all four extremities as due to his service-connected Type II diabetes mellitus.  

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Evidence received since the last final March 2000 rating decision includes a May 2003 VA nutrition outpatient note which states that the Veteran is diagnosed with peripheral neuropathy.  In October 2003, the Veteran underwent a VA examination for diabetes mellitus.  The examination report stated that a neurological exam revealed deep tendon reflexes equal bilaterally 2+/2+ with good monofilament testing on the plantar and dorsal surfaces of both hands and feet.  A November 2004 treatment record notes that the Veteran had left carpal tunnel syndrome and left ulnar neuropathy at the elbow.  He also had left C5-6 radiculopathy with no evidence of any cervical myelopathy.  A July 2005 VA treatment record notes that the Veteran was given a foot exam with findings of dorsalis pedis and posterior tibial pulses that were normal bilaterally.  The Veteran also underwent a normal monofilament exam.

A September 2007 VA general medical examination states that the Veteran has significant cervical and lumbar spine conditions with associated radiculopathy affecting the left upper and left lower extremity.  The Veteran reported a history of numbness to the left upper and left lower extremity.  An extremities exam revealed that all four extremities, including peripheral pulses, were normal.

A February 2011 private treatment record notes that the Veteran reported numbness and tingling in both arms.  The examination report noted an impression of an abnormal EMG and nerve conduction study of bilateral upper extremities for severe bilateral nerve entrapment at the elbow that was slightly worse on the right side.

In May 2011, the Veteran underwent a VA examination for his hypertension and peripheral neuropathy.  Sensory examinations of all four of the Veteran's extremities revealed normal findings, and the examiner stated that diabetic peripheral neuropathy of the upper/lower extremities was not found on this examination.  The VA examiner did note the findings of the February 2011 private examination report which reported the Veteran's ulnar neuropathy of the upper extremities.  The VA examiner stated that these findings were most likely related to elbow trauma, and the Veteran was also noted to have some carpal tunnel syndrome.  Further, both of these symptoms were from trauma/overuse and not from service-connected Type II diabetes.

The claim was initially denied because while the evidence in the record showed a diagnosis of peripheral neuropathy, the Veteran did not establish that he was diagnosed with acute and subacute peripheral neuropathy to meet the criteria for association between the disease and herbicide exposure under 3.309(e) at the time of the March 2000 rating decision denying his claim.

Evidence added to the record since the last final March 2000 rating decision includes VA treatment records that are new as they were not previously considered.  However, none of the newly submitted medical evidence reflects that the Veteran has peripheral neuropathy that is either caused or aggravated by his service-connected Type II diabetes.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The May 2011 VA examination, in particular, noted that no diabetic peripheral neuropathy was found at the time of the examination, and thus is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

As for the Veteran's assertions that he has peripheral neuropathy as secondary to his service-connected Type II diabetes mellitus, the Board finds while the Veteran's statements are new, they are not material to his claim.  While the Veteran is competent to report his symptoms, such as pain and numbness in his extremities, the diagnosis and etiology of peripheral neuropathy are complex medical questions that fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim as they do not relate to an unestablished fact; there is still no evidence of a diagnosis of peripheral neuropathy.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service connection

The Veteran maintains that his hypertension was caused or aggravated by his service-connected Type II diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Post-service treatment records reflect that the Veteran has been diagnosed with hypertension as early as January 2006.  However, the medical records do not demonstrate that any medical professional has ever indicated that his hypertension was either caused or aggravated by his service-connected Type II diabetes mellitus.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with hypertension within one year of his separation from service.  And the Veteran has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

In May 2011, the Veteran was afforded a VA examination where he was diagnosed as having hypertension.  However, the examiner concluded that the Veteran's hypertension was not caused by or aggravated by his service-connected Type II diabetes mellitus.  The examiner stated that the Veteran's essential hypertension was diagnosed prior to the diagnosis of diabetes mellitus.  Further, the Veteran's hypertension remains asymptomatic and with normal renal functions there would be no aggravating factors secondary to his Type II diabetes mellitus.    

In a February 2012 addendum opinion, the VA examiner acknowledged that he incorrectly stated in his prior opinion that the Veteran's hypertension was diagnosed prior to his diabetes.  However, the examiner still concluded that the Veteran's essential hypertension was less likely as not caused by or the result of his service-connected diabetes.  The examiner noted that the Veteran's renal functions were normal and review of the medical literature was negative in the support of essential hypertension being caused by Type II diabetes.  The VA examiner stated that the etiology of essential hypertension is unknown and although the onset of diabetes began prior to the Veteran's essential hypertension, the examiner stated his opinion remained unchanged.  Lastly, the examiner stated that Type II diabetes mellitus with normal renal function would not be an aggravating condition for the Veteran's easily controlled hypertension.

The Board finds the May 2011 VA examiner's opinion and addendum are entitled to great probative weight.  The opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his hypertension, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hypertension.

Thus, the Board finds that service connection for the Veteran's hypertension is not warranted on a secondary basis due to his service-connected Type II diabetes mellitus.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was either caused by or aggravated by his diabetes.

The Board acknowledges the Veteran's belief that his hypertension is related to his diabetes.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau, 429 F.3d at 1372; Kahana, 24 Vet. App. at 428.

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  The preponderance of the evidence also weighs against a finding that the Veteran's hypertension was either caused or aggravated by his Type II diabetes mellitus.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

Entitlement to service connection for hypertension as secondary to service-connected Type II diabetes mellitus is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


